Case 4:21-cv-00143-JED-JFJ Document 2 Filed in USDC ND/OK on 03/31/21 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OKLAHOMA

 (1)    KERRY SHAW,                          )
                                             )
        Plaintiff,                           )
                                             )       Civil Action No. 21-cv-00143-JED-JFJ
 v.                                          )
                                             )
 (1)    GRAND LAKE MENTAL                    )
        HEALTH CENTER, INC.,                 )
                                             )
        Defendant.                           )

                          PLAINTIFF'S ORIGINAL COMPLAINT
                            AND DEMAND FOR JURY TRIAL

        Plaintiff, KERRY SHAW, files this action against Defendant, GRAND LAKE

 MENTAL HEALTH CENTER, INC., and by way of complaint against Defendant alleges

 the following:

                                      I. Nature of Action

        1.1       This jury action seeks redress for Defendant’s violation of the laws of the

 United States and the State of Oklahoma in connection with the termination of Plaintiff's

 employment. The action specifically seeks to enforce rights created under the Family and

 Medical Leave Act (“FMLA”) 29 U.S.C. § 2601 et. seq. As redress for Defendant’s

 violation of the FMLA, Plaintiff prays for and demands declaratory, legal and equitable

 relief, including back pay, reinstatement or, in the alternative, front pay, liquidated damages,

 and attorney fees and costs.




                                                 1
Case 4:21-cv-00143-JED-JFJ Document 2 Filed in USDC ND/OK on 03/31/21 Page 2 of 9




                                  II. Jurisdiction and Venue

        2.1     This Court has jurisdiction over Plaintiff’s FMLA claim brought under

 federal law and this suit is authorized and instituted pursuant to 29 U.S.C. § 2617(a)(2).

        2.2     At all times material to this action, Plaintiff was an employee who had been

 employed for at least 12 months by Defendant and worked for at least 1,250 hours of

 service with Defendant during the previous 12 month period within the meaning of 29

 U.S.C. § 2611(2)(A).

        2.3     Venue is proper in this Court, pursuant to 28 U.S.C. § 1391, because all or a

 substantial part of the events or omissions giving rise to the claims set forth herein occurred

 within the judicial district of this Court, and because Defendant resides within the judicial

 district of this Court.

        2.4     Plaintiff was an “employee” of Defendant, and Defendant was the

 “employer” of Plaintiff, within the meaning of 29 U.S.C. § 2611 (2)(A) and (4)(A) of the

 FMLA.

        2.5     All conditions precedent to Plaintiff's entitlement to relief in this action have

 been fulfilled and satisfied.

                                          III. Parties

        3.1     Plaintiff is a female citizen of the United States and a resident of

 Washington County, Oklahoma.

        3.2     At all times material to this action, Defendant has continuously been and is

 a domestic not for profit corporation registered to do business in the State of Oklahoma.


                                                2
Case 4:21-cv-00143-JED-JFJ Document 2 Filed in USDC ND/OK on 03/31/21 Page 3 of 9




 Service of this Original Complaint and Demand for Jury Trial may be accomplished by

 serving its registered agent: Donna Aultz, 115 West Delaware, Nowata, OK 74048.

                                     IV. Background Facts

        4.1      Defendant provides inpatient and outpatient mental health treatment and

 behavioral services for all ages in northeast Oklahoma. Defendant’s inpatient services

 are provided by contract at other facilities.

        4.2      On or about May 6, 2019 Defendant hired Plaintiff for the position of Care

 Coordinator. Throughout her employment she always met or exceeded her performance

 expectations.

        4.3      In her position, Plaintiff counseled children with behavioral or mental

 health challenges.

        4.4      Plaintiff’s immediate supervisor was Amber Thompson.

 Serious Health Condition

        4.5      In April 2020 Plaintiff tore the rotator cuff in her shoulder.

        4.6      Plaintiff’s physician diagnosed and advised of need for surgical repair.

        4.7      Plaintiff notified Supervisor Thompson of her diagnosis and plans for

 surgical repair on her shoulder.

        4.8      Plaintiff continued to work at her position with her injury and took leave

 for treatment from her physician.

        4.9      Plaintiff used accrued leave for physician appointments for treatment of her

 shoulder and obtained a surgery date of May 29, 2020.


                                                 3
Case 4:21-cv-00143-JED-JFJ Document 2 Filed in USDC ND/OK on 03/31/21 Page 4 of 9




        4.10   Her physician advised she would need a period of full day leave from work

 to recover from her surgery and intermittent leave for a regimen of physical therapy.

        4.11   Plaintiff advised Supervisor Thompson of her surgery date and leave

 following surgery.

        4.12   Plaintiff then communicated with Angela Hicks, Human Resources,

 regarding her leave for surgery and recovery to begin May 29, 2020.

        4.13   Defendant approved Plaintiff for leave beginning May 29, 2020.

 FMLA Qualified Leave

        4.14   On or about May 29, 2020 Plaintiff underwent surgical repair of her

 shoulder.

        4.15   Plaintiff thereafter began leave to recover from her surgery for

 approximately 3 weeks.

 FMLA Leave Request

        4.16   During her leave in treatment of her shoulder, pre and post-operative,

 Defendant did not offer or notify Plaintiff of leave under the Family and Medical Leave

 Act.

        4.17   On June 15, 2020, Plaintiff’s treating physician completed a Certification of

 Health Care Provider for Employee’s Serious Health Condition [“Certificate”] certifying

 need for leave from May 25, 2020 to approximately August 21, 2020.

        4.18   Plaintiff further provided a release of treatment records to Defendant.

        4.19   The Certificate was transmitted to Defendant.


                                              4
Case 4:21-cv-00143-JED-JFJ Document 2 Filed in USDC ND/OK on 03/31/21 Page 5 of 9




        4.20   Plaintiff took approximately 3 weeks of full day leave from work beginning

 May 29, 2020 to recover from her surgery and returned to her position.

        4.21   After Plaintiff returned to her position, Plaintiff took intermittent leave of

 approximately a few times a week for about one hour for physical therapy ordered by her

 physician as part of her recovery. Plaintiff also took a few full day leave for follow up

 appointments with her physician.

        4.22   Plaintiff returned to her position after each leave.

        4.23   Plaintiff also provided to Supervisor Thompson her therapy schedule for

 advance notice of intermittent leave.

 Termination

        4.24   On or about November 9, 2020 Supervisor Thompson criticized Plaintiff

 that her time missed for physical therapy was adversely affecting her billed hours each

 day and, if she continued missing work, she would get HR involved.

        4.25   Plaintiff believed that she was being set up for termination for future leave

 for physical therapy and later inquired with her Supervisor Thompson if she should look

 for work elsewhere.

        4.26   Plaintiff continued to work her shift each day and take intermittent leave.

        4.27   On or about November 13, at the end of the workweek, Stephanie Horn,

 HR, ended her employment immediately.

        4.28   At her termination, Plaintiff was still taking intermittent leave for physical

 therapy and follow visits and was not looking for work elsewhere.


                                               5
Case 4:21-cv-00143-JED-JFJ Document 2 Filed in USDC ND/OK on 03/31/21 Page 6 of 9




        4.29   Based upon information and belief, Defendant never administered her

 leave, full or intermittent, under the FMLA.

                                    COUNT I: FMLA

                    (Interference, Restraint or Denial of FMLA rights)
                   (Retaliation for Requesting and taking FMLA leave)

        5.1    Plaintiff incorporates and realleges, in full, paragraphs 1.1 through 4.29 of

 this Original Complaint.

        5.2    Plaintiff worked for Defendant at least twelve months and Defendant has

 continuously employed and does employ fifty or more employees within the meaning of

 29 U.S.C. Section 2611(2).

        5.3    All conditions precedent to the prosecution of this cause of action by

 Plaintiff has been satisfied.

        5.4    At all times material to this action, Defendant has retaliated and/or

 interfered with, restrained, and denied to Plaintiff the exercise of and attempted exercise

 of rights under Section 2615(a)(1) of the FMLA by Defendant’s action and omissions

 including but not limited to the following:

               a. Failing to notify Plaintiff of decision to designate her leave under FMLA

                   leave, full or intermittent, after receiving sufficient information from

                   Plaintiff of FMLA-qualifying reasons. 29 C.F.R. § 825.301 (a)

               b. Failing to notify Plaintiff of eligibility for FMLA leave within 5 days

                   after Plaintiff’s request. 29 C.F.R. § 825.300 (b) & (d)(2)



                                                6
Case 4:21-cv-00143-JED-JFJ Document 2 Filed in USDC ND/OK on 03/31/21 Page 7 of 9




                 c. Criticizing Plaintiff for taking intermittent FMLA leave for physical

                        therapy.

                 d. Threatening formal discipline for taking future intermittent FMLA-

                        qualified leave for physical therapy.

                 e. Terminating Plaintiff’s employment.

         5.5     As a direct and proximate result of Defendant’s violation of the FMLA,

 Plaintiff has been damaged by the loss of her employment with Defendant and the loss of

 compensation, including salary and employee benefits, she would have received as an

 employee of Defendant had her rights under the FMLA not been interfered, restrained or

 denied or been retaliated for her exercise and/or attempted exercise of FMLA rights.

         5.6     In violating the FMLA, Defendant acted with malice and with reckless

 indifference to the federally protected rights of Plaintiff within the meaning of 29 U.S.C. §

 2617 (a)(1)(A)(iii) of the FMLA.

         5.7     As a direct and proximate cause of the violations of the FMLA, Plaintiff has

 also suffered other pecuniary losses, the type and amount of which will be established at the

 trial of this cause.

                                           Prayer for Relief

         WHEREFORE, PLAINTIFF prays that this Court:

         1.      A judgment that Defendant has engaged in all of the conduct alleged in this

 Original Complaint, and that Defendant has, by engaging in such conduct, violated the

 FMLA.


                                                   7
Case 4:21-cv-00143-JED-JFJ Document 2 Filed in USDC ND/OK on 03/31/21 Page 8 of 9




        2.     An injunction permanently enjoining Defendant from engaging in the

 future the discriminatory employment practices alleged in this Original Complaint.

        3.     A judgment against Defendant awarding Plaintiff an amount equal to the

 lost wages and employment benefits had she not been terminated by Defendant in

 violation of the FMLA.

        4.     An order reinstating Plaintiff to the position, seniority and level of

 compensation, including salary, bonuses and benefits, she would have enjoyed had she

 not been terminated by Defendant in violation of the FMLA, or, in the alternative, a

 judgment awarding Plaintiff an amount equal to the front pay, including salary, bonuses

 and benefits, she would have received, from the date of judgment through the date she

 would have retired or resigned from employment at Defendant.

        5.     Enter an equivalent money judgment awarding Plaintiff liquidated

 damages, as provided in 29 U.S.C. § 2617 (a)(1)(A)(iii);

        6.     A judgment against Defendants awarding Plaintiff compensatory damages

 as redress for Defendants’ unlawful conduct;

        7.     A judgment against Defendant awarding Plaintiff an amount equal to the

 costs of bringing this action, including a reasonable attorney fee.

        8.     A judgment awarding Plaintiff such other legal and equitable relief as may

 be appropriate, including prejudgment and postjudgment interest.

                                            Respectfully submitted,




                                               8
Case 4:21-cv-00143-JED-JFJ Document 2 Filed in USDC ND/OK on 03/31/21 Page 9 of 9




                                          S/Jeff Taylor
                                          Jeff A. Taylor
                                          State Bar No. 17210
                                          The Offices at Deep Fork Creek
                                          5613 N. Classen Blvd
                                          Oklahoma City, OK 73118
                                          Telephone: (405) 286-1600
                                          Telecopy:     (405) 842-6132

                                          COUNSEL FOR PLAINTIFF


                             DEMAND FOR JURY TRIAL

        In accordance with Fed.R.Civ.P. 38(b), Plaintiff demands a jury trial of all of her
 claims in this action.

                                          s/ Jeff A. Taylor
                                          Jeff A. Taylor




                                             9
